            Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


BENCHMARK ELECTRONICS, INC.
56 S. Rockford Drive
Tempe, AZ 85282,

               Plaintiff,                           Case No.

       v.

NICK MYERS
1500 Larkspur Court
Huntingtown, MD 20639,

               Defendant.


               COMPLAINT TO VACATE FINAL ARBITRATION AWARD

       American Arbitration Association (“AAA”) Arbitrator Andree McKissick awarded nearly

$1,400,000 to a former employee of Plaintiff, Benchmark Electronics, Inc. (“Benchmark”) who

left the company after just four months. The employee quit his vice-president position at

Benchmark to return to his former employer after a pay dispute arose surrounding the basis for

calculating his 2016 pro-rated bonus. The pro-rated bonus at issue in that dispute covered just

over two months of work performed in 2016. Despite entreaties from Benchmark’s CEO and

senior executives urging the employee to stay at Benchmark, the employee elected to resign from

Benchmark and accept a pay package at his former employer that was less than the value of his

Benchmark pay package. As a partial justification for his departure, the Defendant contended

that Benchmark’s position on his pro-rated 2016 bonus was at odds with the terms of his offer

letter. Even if that were true, the uncontroverted testimony of Benchmark’s CEO and other

senior leaders was that they were willing to work with Defendant Myers to allay his concerns

over compensation.      The Arbitrator nonetheless predicated her Final Award on the legally
            Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 2 of 10



unsustainable premise that any employee who feels misled over the terms of his compensation

can simply resign voluntarily and then expect to recover any differential in compensation as

damages. On this basis, as well as other infirmities set forth below, the Arbitrator’s Award

exceeded her authority and was in manifest disregard of the law, as well as the uncontested facts

presented in the arbitration. Her Award should be vacated.

       Pursuant to 9 U.S.C. § 10, Plaintiff Benchmark submits this complaint to vacate the final

award made by the single Arbitrator appointed by the American Arbitration Association in the

matter of Nick Myers v. Benchmark Electronics, Inc., AAA Case No. 01-17-0005-7313. In

support thereof, Plaintiff states as follows:

                                                PARTIES

       1.       Plaintiff Benchmark is a Texas corporation with a principal office and

headquarters located at 56 South Rockford Drive, Tempe, Arizona 85281.

       2.       Defendant Nick Myers (“Myers”) is an individual residing in Maryland.

                                 JURISDICTION AND VENUE

       3.       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this matter because

the parties are citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs. Although the Federal Arbitration Act, 9 U.S.C. § 1 et seq., does

not itself provide jurisdiction, it does set forth the bases under which this Court can assess and

vacate the final award.

       4.       Pursuant to 28 U.S.C. § 10(a), venue is proper in this District because the findings

and rulings of the Arbitrator, which form the basis of this action, were made in this District

before an AAA-appointed arbitrator and because the arbitration agreement between Plaintiff and




                                                   2.
             Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 3 of 10



Defendant provided for matters to be arbitrated in the state in which Defendant worked – which

was also in this District.

                                          BACKGROUND

        5.       Benchmark provided Myers with an employment offer letter dated September 21,

2016. That offer letter summarized the compensation package Benchmark offered Myers.

        6.       Benchmark’s offer letter stated, inter alia, that Myers would receive a base salary,

Long Term Incentive Plan grants subject to vesting requirements, a one-time Restricted Stock

Unit Grant also subject to vesting requirements, an annual bonus of up to 50% of his base salary

based on meeting bookings goals for sales to the industry sector for which Myers was

responsible, and a pro-rated bonus for his work in 2016.

        7.       Myers accepted Benchmark’s employment offer, and began employment with

Benchmark on or about October17, 2016.

        8.       The Parties entered into a Confidential Information, Proprietary Rights and

Arbitration Agreement (“Arbitration Agreement”) on or about September 26, 2016.

        9.       The Parties’ Arbitration Agreement states that “[t]he arbitrator shall have full

authority to award or grant all remedies provided by law, but only to the same extent as would a

court hearing the claim that is in arbitration.” (emphasis added).

        10.      In December 2016, Myers began asking questions about his pro-rated bonus for

2016, as described in his offer letter.

        11.      In response to Myers’ inquiry, Benchmark’s Executive Vice President of Business

Development and Marketing, Greg Cominos, explained that “your pro-rated 2016 bonus payout

will be calculated on corporate performance unaffected by the 2017 20% holdback…” Cominos

further explained that “the 2017 annual bonus will be based on bookings . . . .”



                                                  3.
            Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 4 of 10



          12.   At no time did Benchmark tell Myers, or even suggest to him, that his bonuses

going forward (for 2017 and on) would not be based on meeting sector bookings targets.

          13.   At no time did Benchmark inform Myers that the other elements of compensation

in his offer letter would not be provided.

          14.   Myers resigned from Benchmark, effective February 27, 2017.

          15.   Bonuses for 2016 had not even been finalized, approved or paid by the time

Myers resigned.

          16.   Benchmark determined that Myers’ sector had not attained its 2016 bookings

target.

          17.   Myers filed a demand for arbitration before the American Arbitration Association

(“AAA”) on or about September 25, 2017.

          18.   Myers’ arbitration demand alleged claims for breach of contract, intentional

misrepresentation, negligent misrepresentation, and a violation of the Maryland Wage Payment

and Collection Law (“MWPCL”).

          19.   Myers claimed that he was owed a pro-rated bonus for 2016 of more than 50% of

his base salary earned that year.

          20.   Myers’ arbitration demand did not include any claim alleging discharge or

constructive discharge from Benchmark.

          21.   Myers’ arbitration demand alleged that “[b]ecause [Benchmark] intentionally

deceived [Myers], and provided [Myers] false information regarding [Myers’] salary and bonus,

[Myers] resigned on February 17, 2017. [Myers’] resignation was effective February 27, 2017.”

          22.   Arbitrator Andreé McKissick was selected to hear the matter.




                                                4.
          Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 5 of 10



       23.      The liability portion of the claim was heard before Arbitrator McKissick on April

3, 4 and 5, 2018.

       24.      The Parties submitted post hearing briefs to Arbitrator McKissick on or about

June 8, 2018.

       25.      In its post hearing brief, Benchmark presented authority supporting the principle

that a bona fide dispute within the meaning of the MWPCL exists if there is “‘a legitimate

dispute over the validity of the claim or the amount that is owing [ ]’ where the employer has a

good faith basis for refusing an employee’s claim for unpaid wages.”              Benchmark further

presented authority supporting the principle that “[t]he inquiry into whether an employer’s

withholding of wages was the result of a bona fide dispute is one concerned with the employer’s

‘actual, subjective belief that the party’s position is objectively and reasonably justified.’”

       26.      Arbitrator McKissick issued an opinion and award on the liability phase of the

matter on July 9, 2018 (“Liability Award”).

       27.      Arbitrator McKissick’s Liability Award found in favor of Myers on his claims for

breach of contract, intentional and negligent misrepresentation, and violation of the MWPCL

with respect to Myers’ 2016 pro-rated bonus, but denied Myers’ claim that he was owed a pro-

rated 2016 bonus in excess of 50% of his base salary paid in 2016.

       28.      Arbitrator McKissick’s Liability Award nevertheless found that there was no

bona fide dispute as to whether a pro-rated 2016 bonus was payable or the amount, thus making

Myers eligible to collect up to treble the amount of the pro-rated 2016 bonus ($ 21,214.05, which

she later directed to be awarded in her subsequent and final Damages Award).

       29.      The damages portion of the claim was heard before Arbitrator McKissick on

October 1 and 2, 2018.



                                                  5.
          Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 6 of 10



        30.    At the damages hearing, Myers claimed that he should recover damages reflecting

the difference in compensation between the job he held prior to becoming employed by

Benchmark and the job he held after he resigned from Benchmark and returned to his former

employer.

        31.    At the hearings in this matter, Myers testified that he resigned from Benchmark

for numerous reasons, including a number of reasons unrelated to Benchmark’s representations

regarding Myers’ compensation and bonus package.

        32.    In its post hearing brief, Benchmark presented authority supporting the principle

that to recover the damages that Myers was seeking, Myers would need to prove that he was

constructively discharged by Benchmark, and that his pay dispute over his pro-rated bonus for

two and a half months of work in 2016 could not satisfy the established standards for proving

constructive discharge.

        33.    Benchmark provided copies of governing case law for Arbitrator McKissick to

read.

        34.    In his post hearing brief, Myers presented no authority supporting the principle

that his claims for breach of contract, intentional misrepresentation, negligent misrepresentation,

and/or a violation of the MWPCL provided justification for resigning his employment and

recovering damages as if he had been constructively discharged.

        35.    Arbitrator McKissick’s Award on damages and calculation of damages – the

difference between Myers’ compensation package at his former employer prior to leaving to join

Benchmark in October 2016 and Myers’ compensation package upon returning to his former

employer in February 2017 (“Compensation Delta”) – was predicated on the conclusion that

“[a]lthough the total economic package would have been higher had Claimant Myers stayed with



                                                6.
         Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 7 of 10



Benchmark, he felt that he could not trust the company. This was emotionally undermining for

him, notwithstanding the higher amount of income that was offered but contradicted verbal

assertions. Applying this standard to any claimant who was defrauded through concealment and

misrepresentation as well as the usage of falsehood, that claimant would not choose to stay with

such a company. Thus, the reasonable person would choose to cut his economic losses and leave

this employment.”

       36.     Arbitrator McKissick flouted established legal authority to support her conclusion

in the preceding paragraph. Instead, she made up her own legal authority.

       37.     In its post hearing brief on damages, Benchmark expressly informed Arbitrator

McKissick that awarding damages based on the Compensation Delta requested by Myers would

be in manifest disregard of the law and facts.

       38.     Arbitrator McKissick’s calculation of damages inexplicably set a five year

projection of the Compensation Delta even though Myers himself testified under oath that it

would only take up to “one to two years” to return to his level of compensation prior to leaving

for Benchmark.

       39.     Arbitrator McKissick’s Compensation Delta did not even account for Myers’ full

base salary, bonus, or long term incentive plan package upon returning to his former employer.

Benchmark pointed this out in detail during the hearing, in expert testimony and unambiguously

in its post hearing submission.     As such, Arbitrator McKissick’s Compensation Delta was

artificially inflated and flouted the uncontested testimony and evidence admitted into the record

regarding Myers’ full compensation package —to which Myers admitted under oath -- after

returning to his former employer.




                                                 7.
         Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 8 of 10



       40.     Arbitrator McKissick nonetheless used the Compensation Delta as the basis for

finding actual damages, and then doubled that amount in a punitive damages award.

       41.     Copies of the Interim Award on liability and the Final Award on damages will be

submitted with a motion to place the Awards under seal due to the parties’ confidentiality

provision within the Arbitration Agreement.

                                            COUNT I

                       9 U.S.C. § 10 (a) (4) – Exceeding Arbitral Powers

       42.     Plaintiff restates and incorporates by reference the allegations contained in

Paragraphs 1 - 41 of this Complaint.

       43.     In issuing the Interim and Final Awards, the Arbitrator exceeded her powers by

granting an award and remedies beyond those provided by law, outside of the pleadings and

sworn testimony, and in violation of the Arbitration Agreement’s restriction that any award or

remedy be available “to the same extent as would a court hearing the claim that is in arbitration.”

       44.     Accordingly, the Arbitrator’s Interim and Final Awards should be vacated.

                                           COUNT II

                     Manifest Disregard of Law and Facts on the Record

       45.     Plaintiff restates and incorporates by reference the allegations contained in

Paragraphs 1 - 41 of this Complaint.

       46.     In issuing the Interim and Final Awards, the Arbitrator manifestly disregarded the

law. Among other areas, the Arbitrator failed to apply or heed the governing and clearly defined

legal standards presented by Plaintiff with respect to the following:

               (a)    Finding no bona fide dispute with respect to Myers’ pro-rated 2016 bonus

               in the interim Liability Award;



                                                 8.
          Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 9 of 10



                (b)    Finding that a short-term employee who decides he does not to trust his

                employer because of a pay dispute is justified in resigning and recovering

                damages rather than remaining employed and, if necessary because no other

                resolution emerges, mitigating damages by arbitrating the pay dispute;

                (c)    At once, recognizing Myers’ legal obligation to mitigate his damages, but

                then manifestly disregarding the law and authority on mitigation by holding that

                Myers mitigated his damages by leaving a position with a greater compensation

                package for a position with a lesser compensation package;

                (d)    Awarding punitive damages without analyzing or finding malice, tortious

                conduct of a “heinous” nature, or other legal prerequisites for awarding punitive

                damages separate from the underlying liability finding.

       47.      The Arbitrator also manifestly disregarded the law and undisputed record facts by

finding that:

                (a)    The Compensation Delta awarded to Myers should extend for five years,

                rather than the “one to two years” that Myers himself testified under oath was the

                correct time period;

                (b)    The Compensation Delta awarded to Myers should be based on a deflated

                projection of Myers’ post-Benchmark pay, that failed to take into account

                undisputed evidence on (i) Myers’ full base salary, (ii) Myers’ bonus, or (iii)

                Myers’ long term incentive program grant – even though Myers testified under

                oath that he received all of these components of additional compensation upon his

                return to his former employer.

       48.      Accordingly, the Arbitrator’s Interim and Final Awards should be vacated.



                                                 9.
            Case 8:19-cv-00242-GJH Document 1 Filed 01/25/19 Page 10 of 10



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Benchmark Electronics, Inc. requests relief as follows:

       1.       Enter judgment in Plaintiff's favor and vacate the Arbitrator's findings and

rulings on liability with respect to Defendant's MWPCL claim;

       2.       Enter judgment in Plaintiff's favor and vacate the Arbitrator's award of damages

to Defendant;

       3.       Remand the matter to the AAA and issue an Order directing the AAA to appoint a

different Arbitrator to proceed in a manner consistent with the judgment in this matter; and

       4.       Such further relief as the Court deems just and proper.


January 25,2019
                                                   Peter J. Petesc (No. 12908)
                                                   Meredith L. chramm-Strosser (No. 18537)
                                                   LITTLER MENDELSON, P.C.
                                                   815 Connecticut Avenue, NW
                                                   Suite 400
                                                   Washington, DC 20006-4046
                                                   202.842.3400 Telephone
                                                   202.842.0011 Facsimile

                                                   Jedd Mendelson (motion for admission pro hac
                                                        vice forthcoming)
                                                   LITTLER MENDELSON, P .C.
                                                   One Newark Center
                                                   8th Floor
                                                   Newark, NJ 07102
                                                   973.848.4700 Telephone
                                                   973.566.1612 Facsimile

                                                   Counsel for Plaintiff
                                                   Benchmark Electronics, Inc.




                                                 10.
